DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites features already claimed in claim 1 and therefore does not further limit claim 1.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackay, U.S. Patent Application Publication No. 2011/0088000.

As per claims 1 and 2, the claim sets forth the following features and or limitations:

A building management system (BMS) comprising:

(A)	A graphical user interface to allow monitoring or controlling of:

(1)	a building system;
(2)	a piece of equipment; or
(3)	a building space.

(B)	A processing circuit comprising a memory device coupled to a processor, the memory storing instructions that cause the processor to:

(1)	receive a selection of a building system object associated with a piece of equipment or a space;
(2)	determine a piece of equipment, or space, related to the object; and
(3)	generate graphics illustrating a relationship of the object, or control path, with/between:
		
(a)	the piece of equipment; or
		(b)	the space related to the object.

(C) 	Remove data from the GUI relating to inputs or outputs associated with the object, operator overrides associated with the object or alarms associated with the object.

As best understood, independent claim 6 recites essentially the same features as independent claim 1, except that independent claim 6 des not explicitly require (A) from independent claim 1, and (B)(2) requires both equipment and space, whereas claim 1 only required one of the equipment or space, further for independent claim 6, this claim further requires that (3) utilize “and” instead of “or” in all instances.

In any event, in the opinion of the examiner, the minor differences are adequately covered by the citations listed below.

With respect to pending independent claim 14, this claim appears to recite the broadest version of pending independent claim 1 by claiming the follows features:

A management system comprising:

(A)	a processing circuit that:

(1)	selects a building system object, an equipment object or a building space object, then
(2)	determines equipment impacted by the selected object, then
(3)	generates data that identifies a relationship between the selected object and the equipment impacted by the object, then 
(4)	removes data from the generated data relating to inputs or outputs associated with the object, operator overrides with the object or alarms with the object.

With respect to independent claims 1, 6 and 14, Mackay discloses a system and method for displaying a hierarchical set of building management system (BMS) information, wherein the BMS consists of numerous devices on each floor (e.g. See [0025]), wherein resources are mapped to building objects, wherein the mapping provides a description for the BMS resources so the BMS can identify, access, display, change, or otherwise interact with the resources that are mapped to a particular object even when the resources are associated with different servers or controllers (e.g. See [0038]). Further, MACKAY discloses the utilization of casual relationships or ontological models (e.g. See [0054]), wherein a memory stores causal relationship models (element 152) that includes a causal relationship for a conference room and a number of building objects (elements 30, 32, 40, etc.) associated with devices (of Figure 1B) that affect access to conference room (element 102). MACKAY further discloses that the system may automatically create a model with immediate references to particular building objects, wherein a user is able to select, or insert, from a predefined list of possible causal relationship descriptions, at a graphical user interface (e.g. See [0067]). MACKAY further discloses a query engine (element 156) that can allow inspection within the graph through structured searches (e.g. See [0070]), wherein the query engine may seek out key words, such as causal relationships. Object types, object names, class names, property names, property values, etc., in a query statement (element 602)(e.g. See [0076]). MACKAY further discloses that the GUI may be interactive and that may used for viewing and/or changing BMS settings, configurations, setpoints, etc., and that the GUI may be described as a “treemap” or displayed via a “treemapping” process (e.g. See [0086]). 

With respect to the claimed “remove” feature, applicant specification (e.g. in [0079]) is the only citation of the word “remove” and it appears that this feature is intended to describe the capability for the user to choose whether or not to display objects, wherein a “de-selection” feature capability is possible using the GUI. This feature appears to represent a “filter” capability. As best understood, this claimed feature is interpreted to adequately correspond to the functions and or capabilities of the disclosed object constraint using object identifiers (element 608), wherein the identifiers filter results (element 612) to only rooms, for example, with the required set of constraints requested by a specific query statement (element 602)(e.g. See [0081]).

As per claim 3, this claim recites that the graphical display illustrates the control path between the object and one of (a) the piece of equipment and (b) the space, wherein the path provides a sequence that identifies how the object and the piece of equipment or the space impact each other. These are features that are clearly disclosed by Mackay et al. disclosing the utilization of causal relationship models, hierarchal relationship models, ontological models, and the treemap visual representations that are displayed on the GUI.

As per claim 4, this claim, as bets understood, changes the language of pending claim 1 from this:

(3)	generate graphics illustrating a relationship of the object, or control path, with/between:
		
(a)	the piece of equipment; or
		(b)	the space related to the object.

to this:
(3)	generate graphics illustrating a relationship of the object and a control path, with/between:
		
(a)	the piece of equipment; or
		(b)	the space related to the object.

As best understood, the citations as already explained above are adequate to cover these slight deviations in logical language constructs and therefore the rational, as already set forth above with respect to the independent claims, is further applied herein.

As per claim 5, the processor determining the piece of equipment related to the object and the space related to the object, are once again features that are more than adequately described as being functions and or capabilities of Mackay’s disclosed system.

As per claim 7, controlling or monitoring either the object, the piece of equipment related to the object or the space related to the object are clearly disclosed by the capabilities and or functions of Mackay’s disclosed building management system, and the rational as already set forth above, with respect to the rejection of the independent claims, is applied herein.

As per claim 8, Mackay discloses the utilization of an external system, per se (e.g. See HMI’s of [0004]; or Figure 1B, elements 16 or 18).

As per claim 9, Mackay adequately discloses a graphical interface displaying the relationship and the control path (e.g. See the rational as set forth above with respect to the rejection of claim 3).

As per claim 10, clearly the user interface of Mackay is utilized to monitor or control either the object, the piece of equipment related to the object or the space related to the object as this is precisely the aim of the disclosed BMS, that is, to monitor and control all aspects of the BMS, from specific rooms, to specific devices within the room.

As per claims 11 and 19, since Mackay discloses that the GUI can be navigated to allow a user to select a room or a specific device within the overall building, clearly there inherently exists an indication of the selection and the process which by which the selection is implemented, or else the system not perform at all in the desired manner as it is described in Mackay.

As per claims 12 and 20, since the purpose of Mackay is to provide a system that allows a user the capability to ascertain the overall system, from a top-down, or bottom-up, hierarchal approach, or a causal relationship approach, clearly ALL pieces of equipment connected with a selected object would be displayed or else the system would not achieve the intended goal of providing a holistic but accurate representation of the overall system. Further, Mackay even explicitly describes situations in which ALL objects are displayed (e.g. See [0055} and/or [0071]).

As per claim 15, and as best understood, Mackay adequately discloses the capability to be able to filter elements that are related to operator overrides, per se (e.g. See [0104]).
As per claims 16 and 18, and as best understood, Mackay adequately further inherently discloses removing data that is related to the inputs and outputs by disclosing the capability to filter out whatever data is desired.

As per claim 17, Mackay further discloses the capability to display options for changing operation of the object by allowing the user to change the parameters or the setpoints or configurations of any of the devices in the BMS.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mackay as applied to claim 6, from above, and further in view of Seidl et al., U.S. Patent No. 6,148,306.

As per claim 13, Mackay does not specifically disclose scheduling control strategies for the overall system, per se.

In analogous art, Seidl et al. discloses this feature (e.g. See Figure 1).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of Seidl et al into Mackay for the purpose of not only allowing the relationships of all the devices to be known, but to add another level of control by providing a schedule by which the user can observe how the elements are controlled and during what time periods, so that greater control of the overall system is easily and reliably realized.


References Not Relied Upon
The following references were cited but not relied upon with respect to art rejections:

(1)	Ray et al., U.S. Patent Application Publication No. 2011/0087988 which discloses a building management system includes graphical control elements for viewing and interacting with the building management system, wherein graphical control elements conduct analysis of information received from the building management system and may be used to control building equipment, monitor operational statuses, diagnose faults, or conduct other building management system tasks;

(2)	Mackay et al., U.S. Patent Application Publication No. 2011/0087650 which discloses a computing system for organizing and using information in a building management system (BMS) is shown and described, wherein the computing system includes a memory device storing software defined building objects, wherein the computing system further includes a processing circuit configured to relate the software defined building objects by causal relationships between the devices and to store the causal relationships and a description of the causal relationships in the memory device.; 

and

(3)	Park et al., U.S. Patent No. 8,516,016 which discloses a building automation system (BAS) is, in general, a hardware and software system configured to control, monitor, and manage devices in or around a building or building area. BAS subsystems or devices can include heating, ventilation, and air conditioning (HVAC) subsystems or devices, security subsystems or devices, lighting subsystems or devices, fire alerting subsystems or devices, elevator subsystems or devices, other devices that are capable of managing building functions, or any combination thereof.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        August 26, 2022
/RDH/